--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

ROYALTY PURCHASE AGREEMENT

 

BY AND BETWEEN

INTELGENX CORP.

AND

SWK FUNDING LLC

 

DATED AS OF AUGUST 4, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page                          ARTICLE I DEFINITIONS; INTERPRETATION   1  
Section 1.1 Definitions 1   Section 1.2 Certain Interpretations 5 ARTICLE II
PURCHASE AND SALE OF PURCHASED RECEIVABLES   6   Section 2.1 Purchase and Sale
of Purchased Receivables. 6   Section 2.2 No Purchase or Sale of Excluded Assets
6   Section 2.3 No Obligations Transferred 7   Section 2.4 Sale 7   Section 2.5
Nonassignable Assets 7   Section 2.6 Power of Attorney 8   Section 2.7 No
Guarantee of Purchased Receivables 8 ARTICLE III CLOSING   8   Section 3.1
Closing 8   Section 3.2 Payment of Purchase Price 9   Section 3.3 Seller’s
Secretary Certificate 9   Section 3.4 Bill of Sale and Assignment 9   Section
3.5 Tax Forms 9   Section 3.6 Edgemont Consent and Payment Instruction Letter 9
  Section 3.7 Receipt 9 ARTICLE IV SELLER’S REPRESENTATIONS AND WARRANTIES   9  
Section 4.1 Existence 9   Section 4.2 Authorization 9   Section 4.3
Enforceability 10   Section 4.4 Absence of Conflicts 10   Section 4.5 Consents
10   Section 4.6 Litigation 10   Section 4.7 Brokers Fees 10   Section 4.8
Product Agreements. 11   Section 4.9 Title to Purchased Receivables 12   Section
4.10 Product Related IP. 13   Section 4.11 Development of Competitive Products
13   Section 4.12 Compliance with Laws 13   Section 4.13 UCC and Code
Representations and Warranties 14   Section 4.14 Solvency 14 ARTICLE V
PURCHASER’S REPRESENTATIONS AND WARRANTIES   14   Section 5.1 Existence 14  
Section 5.2 Authorization 14   Section 5.3 Enforceability 14   Section 5.4
Absence of Conflicts 15


--------------------------------------------------------------------------------


  Section 5.5 Consents 15   Section 5.6 Litigation 15   Section 5.7 Brokers Fees
15 ARTICLE VI COVENANTS   15   Section 6.1 Performance of Product Agreements 15
  Section 6.2 Misdirected Payments; Offsets by Counterparties. 15   Section 6.3
Royalty Reports; Notices; Correspondence. 16   Section 6.4 Inspections and
Audits of Counterparties. 17   Section 6.5 Amendment of Product Agreements;
Waivers 17   Section 6.6 Enforcement of Product Agreements. 17   Section 6.7
Termination of Product Agreements 18   Section 6.8 Approval of Assignments of
Product Agreements. 18   Section 6.9 Consent and Instruction Letter 19   Section
6.10 Public Announcements; Use of Names 19   Section 6.11 Taxes 19   Section
6.12 Remittance of Previously Received Purchased Receivables; Further Actions 19
  Section 6.13 Intellectual Property Matters. 20   Section 6.14 Additional
License Agreements 20 ARTICLE VII INDEMNIFICATION   21   Section 7.1 Obligation
of Parties to Indemnify. 21   Section 7.2 Procedures Relating to Indemnification
for Third Party Claims. 22   Section 7.3 Procedures Relating to Indemnification
for Other Claims 23   Section 7.4 Exclusive Remedy 23   Section 7.5 Survival 24
  Section 7.6 Limitations on Damages 24 ARTICLE VIII MISCELLANEOUS   25  
Section 8.1 Headings 25   Section 8.2 Notices 25   Section 8.3 Expenses 26  
Section 8.4 Assignment 26   Section 8.5 Successors and Assigns 26   Section 8.6
Amendment and Waiver. 26   Section 8.7 Entire Agreement 27   Section 8.8
Independent Contractors 27   Section 8.9 No Third Party Beneficiaries 27  
Section 8.10 Governing Law 27   Section 8.11 Jurisdiction; Venue; Service Of
Process; Waiver of Jury Trial 27   Section 8.12 Equitable Remedies 28   Section
8.13 Severability 28   Section 8.14 Counterparts 28

ii

--------------------------------------------------------------------------------

List of Exhibits

A

Seller’s Wire Transfer Instructions

B

Purchaser’s Wire Transfer Instructions

C

Schedule of Exceptions to Seller’s Representations and Warranties

D

Product Agreements (to be amended with any additional Product Agreements, if
executed in the future)

E

Consent and Instruction Letter

iii

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

Additional License Agreements 1 Adverse Claim 1 Affiliate 1 Agreement 1 Bill of
Sale 9 Business Day 1 Closing Date 8 Code 2 Consent 2 Consent and Instruction
Letter 9 Contract 2 Control 2 Counterparties 2 Counterparty 2 Depomed 1 Depomed
Agreements 2 Depomed License Agreement 1 Governmental Entity 2 Indemnified Party
22 Indemnifying Party 22 Intellectual Property 2 Judgment 2 Knowledge of Seller
3 Law 3

Losses 21 Modification 17 Net Sales 3 Nonassignable 7 Outstanding Litigation 3
Permitted Adverse Claim 3 Person 4 Proceeds 4 Product 4 Product Agreements 4
Product Related IP 4 Purchased Receivables 4 Purchaser 1 Purchaser Indemnified
Party 21 Purchaser Material Adverse Effect 4 Royalty Payment 4 Royalty Reports 5
Seller 1 Seller Indemnified Party 22 Seller Material Adverse Effect 5 Third
Party Claim 22 Transaction Documents 5 UCC 5 Upfront Payment 5

iv

--------------------------------------------------------------------------------

            THIS ROYALTY PURCHASE AGREEMENT (this “Agreement”) dated August 4,
2016 by and between INTELGENX CORPORATION, a Canadian corporation (“Seller”),
and SWK FUNDING LLC, a Delaware limited liability company (“Purchaser”).

INTRODUCTION

            Seller is a party to that certain License and Asset Transfer
Agreement, dated as of February 13, 2012 (as amended by the First Amendment to
License and Asset Transfer Agreement effective as of November 13, 2014, and as
the same may be further amended, modified or supplemented hereafter, the
“Edgemont License Agreement”), between Seller and Edgemont Pharmaceuticals, LLC,
a Delaware limited liability company (“Edgemont”).

            Seller desires to sell, transfer, assign and convey to Purchaser,
and Purchaser desires to purchase, acquire and accept from Seller, all of
Seller’s right, title and interest in and to the Purchased Receivables (as
defined below), for the consideration and on the terms and subject to the
conditions set forth in this Agreement.

            In consideration of the representations, warranties, covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

            Section 1.1        Definitions. For purposes of this Agreement, the
following capitalized terms have the meanings specified below:

                          “Additional License Agreements” means any additional
revenue generating agreements entered into by Seller with Counterparties with
respect to the sale, manufacture, marketing, distribution or licensing of the
Product within the United States, as well as any and all sub-license agreements
entered into by such Counterparty and any and all other related agreements by
and between Seller and such Counterparty, or such Counterparty and a
sub-licensee, as applicable with respect to the sale, manufacture, marketing,
distribution or license of the Product within the United States.

                          “Adverse Claim” means a lien, title defect, pledge,
security interest, charge or encumbrance, or other right or claim in or on any
Person’s assets or properties in favor of any other Person.

                          “Affiliate” means, with respect to any Person, any
other Person that directly, or indirectly through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such Person.

                          “Business Day” means any day other than (a) a Saturday
or Sunday or (b) a day on which banking institutions located in New York, New
York, or Montreal, Quebec are permitted or required by applicable Law to remain
closed.

--------------------------------------------------------------------------------

                          “Code” means the Civil Code of Québec as in effect in
the Province of Quebec.

                           “Consent” means any consent, approval, license,
permit, order, authorization, registration, filing or notice.

                          “Contract” means any contract, lease, license,
indenture, instrument or other agreement.

                          “Control” and its derivatives mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or other voting interests, by contract or otherwise.

                          “Counterparties” and “Counterparty” means Edgemont and
any other Persons counterparty to an Additional License Agreement.

                          “Edgemont Agreements” means the Edgemont License
Agreement, the Sublicense Agreement and any sub-license agreements concerning
the Product entered into by Edgemont and any and all other related agreements
concerning the Product by and between Seller and Edgemont, or Edgemont and a
sub-licensee and/or a third party, as applicable, in each case only to the
extent that such agreements relate to sale, manufacture, marketing, distribution
or license of the Product within the United States.

                          “FDA” means the United States Food and Drug
Administration.

                          “Governmental Entity” means any United States,
Canadian or other foreign (i) federal, state, local, municipal or other
government, (ii) governmental or quasi-governmental entity of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal) or (iii) body exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory, or
taxing authority, or power of any nature, including any arbitral tribunal.

                          “Intellectual Property” means, with respect to any
Person, all intellectual property owned or licensed (as licensor or licensee) by
such Person and in which such Person has a pecuniary interest, including (i) all
patents, patent applications, and inventions and discoveries that may be
patentable, (ii) all know-how, trade secrets, software, technical information,
data, registrations, applications for governmental approvals, inventions,
processes, devices, improvements, formulations, discoveries, compositions,
ingredients, research, developments, best practices (including clinical
pathways), formulae, protocols, standards, methods, techniques, designs, quality
control practices and information, research and test procedures and information,
and safety, environmental and health practices and information, (iii) all
confidential or proprietary information, commercial information, management
systems, business processes and practices, trial results and files, procurement
practices and information, supplier qualification and approval practices and
information, training materials, sales and marketing materials, advertising and
promotional materials and (iv) all rights in any jurisdiction to limit the use
or disclosure of any of the foregoing, and rights to sue and recover damages or
obtain injunctive relief for infringement, dilution, misappropriation, violation
or breach of any of the foregoing. “Judgment” means any judgment, order, ruling,
injunction, assessment, award, writ or decree of any Governmental Entity or
arbitrator.

2

--------------------------------------------------------------------------------

                          “Knowledge of Seller” means the actual knowledge of
Horst Zerbe and Andre Godin after reasonable inquiry. “Known to Seller” has the
correlative meaning “Law” means any law, statute, code, rule, regulation or
ordinance of any Governmental Entity and all Judgments.

                          “Licensed Know-How” means all information (other than
that contained in the Patents) whether patentable or not and physical objects
related to the Product, including but not limited to Product data,
Product-related results and information including but not limited to, clinical
data, analytical test methods, validation and results, non-clinical pharmacology
and safety data, other R&D data, regulatory documentation, manufacturing and
formulation information of a like nature, all provided that the Licensed
Know-How is known to, generated by, vested in (or licensed to) and/or controlled
by Seller.

                          “NDA” means the new drug application for the Product
submitted to the FDA on or about March 31, 2009 and received by the FDA on or
about April 6, 2009, having been assigned NDA #22-497 by the FDA, and approved
by the FDA on or about November 10, 2011, including all amendments and
supplements thereto.

                          “Net Sales” shall have the meaning as set forth in the
Edgemont License Agreement, but shall be deemed to include (i) any equivalent or
similar net sales definition as set forth in any Product Agreement other than
the Edgemont Agreements, and (ii) in the case of any direct sales or marketing
of the Product by Seller, its Affiliates or their respective sub-licensees
within the United States, other than pursuant to a Product Agreement, any and
all gross amounts billed or invoiced by Seller, such Affiliate or sub-licenses,
less all the deductions as set forth in the Net Sales definition of the Edgemont
License Agreement, in each case stemming from or relating to the sale or other
transfer of the Product within the United States.

                          “Outstanding Litigation” means any litigation matters
described in Exhibit C hereto.

                          “Patents” means all Product-related intellectual
property including but not limited to (a) U.S. patents and patent applications,
including without limitation U.S. Patent Number 7,674,479, (b) any
substitutions, divisions, continuations, continuations-in-part (but only to the
extent that they cover the same invention claimed in the foregoing), reissues,
renewals, registrations confirmations, re-examinations, extensions,
supplementary protection certificates and the like, and nay provisional
applications, of any such patents or patent applications, and (c) any foreign or
international equivalent of any of the foregoing, of which Seller is the owner,
controller or licensee.

                          “Permitted Adverse Claim” means (i) any Adverse Claim
in favor of Purchaser created pursuant to this Agreement or (ii) any Adverse
Claim as to which no enforcement collection, execution, levy or foreclosure
proceeding shall have been commenced or threatened that secures the payment of
taxes, assessments and governmental charges or levies, if and to the extent the
same are either (x) not yet due and payable or (y) being contested in good faith
and as to which adequate reserves have been provided, in any case with respect
to clause (ii) only to the extent such Adverse Claim could not reasonably be
expected to have a Seller Material Adverse Effect.

3

--------------------------------------------------------------------------------

                          “Person” means any individual, firm, corporation,
partnership, limited liability company, trust, joint venture, association,
unincorporated organization, Governmental Entity or other entity or
organization.

                          “Proceeds” means any amounts but only to the extent
both: (i) related to the Purchased Receivables, and (ii) actually recovered by
Seller from a Person as a result of any settlement or resolution of any actions,
suits, proceedings, claims or disputes.

                          “Product” means extended release tablets that contain
450 mg of bupropion hydrochloride as approved in the NDA.

                          “Product Agreements” means the Edgemont Agreements and
any Additional License Agreements.

                          “Product Related IP” means the Intellectual Property
related to the Product that is owned or licensed (as licensor or licensee) by
Seller, any Counterparty or their Affiliates, including, without limitation, the
Patents, the Product Trademark, the Licensed Know-How and the Product, or any
part thereof.

                          “Product Trademark” means the trademark FORFIVOTM
associated with the Product, any other related trademark, service mark or domain
name containing the word “FORFIVO” (whether registered or unregistered).

                          “Purchased Receivables” means all (whether paid or
payable) Royalty Payments paid or payable to Seller accruing on or after April
1, 2016.

                          “Purchaser Material Adverse Effect” means any one or
more of (i) a material adverse effect on the ability of Purchaser to consummate
the transactions contemplated by this Agreement and perform its obligations
under this Agreement or (ii) a material adverse effect on the validity or
enforceability of this Agreement or the rights of Seller hereunder.

                          “Royalty Payment” means the following royalty
payments, or any other amounts which are received relating to Net Sales of the
Product within the United States whether pursuant to a Product Agreement or
otherwise (in the case of any direct sales in the United States or manufacture
of a Product by or on behalf of Seller or its Affiliate), (i) 100% of any and
all Royalties (as defined in the Edgemont License Agreement) or similar royalty
amounts paid or payable to Seller or its Affiliate pursuant to or in connection
with the Edgemont License Agreement and any other Edgemont Agreement, (ii) 100%
of the $2,000,000 payment to be made to Seller pursuant to the Edgemont License
Agreement once Annual Net Sales reach $15,000,000 for the first time during
Successful Commercialization (as each such capitalized term in clause (ii) is
defined in the Edgemont License Agreement), (iii) 35% of all other conditional
fees, non-refundable incentive fees, and milestone payments (other than the
milestone payment described in clause (ii) hereof) paid or payable to Seller
under Section 7 of the Edgemont License Agreement, and (iv) any other royalty or
similar payments or Upfront Payments paid or payable to Seller or its Affiliate
pursuant to or in connection with any Additional License Agreement.

4

--------------------------------------------------------------------------------

                          “Royalty Reports” means the reports delivered by a
Counterparty pursuant to the applicable Product Agreement in respect of Net
Sales.

                          “Seller Material Adverse Effect” means any one or more
of: (i) a material adverse effect on the ability of Seller to consummate the
transactions contemplated by this Agreement and perform its obligations under
this Agreement or any Product Agreement, (ii) a material adverse effect on the
validity or enforceability of this Agreement or any Product Agreement or the
rights of Purchaser hereunder or (iii) a material adverse effect on the rights
of Seller under any Product Agreement.

                          “Sublicense Agreement” means that certain Authorized
Generic and Sublicense Agreement, dated November 20, 2014, among Edgemont,
Wockhardt, Ltd., Wockhardt Bio AG and Wockhardt USA, LLC.

                          “Subsidiary” means, with respect to any Person, any
other Person of which more than 50% of the outstanding Voting Securities of such
other Person is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.

                          “Transaction Documents” means this Agreement, the Bill
of Sale and all of the other agreements, documents, letters and certificates
executed or delivered in connection herewith.

                          “UCC” means the Uniform Commercial Code as in effect
in the State of New York or the District of Columbia, as applicable.

                          “United States” means the United States of America and
its territories and possessions, including the Commonwealth of Puerto Rico, and
any installation, territory or location or jurisdiction under the control of the
government of the United States of America.

                          “Upfront Payment” means any payment from a
Counterparty pursuant to an Additional License Agreement payable at the time
such agreement is executed.

                          Capitalized terms used in this Agreement and not
otherwise defined herein shall have the respective meanings ascribed to them in
the applicable Product Agreement. In the event a capitalized term used herein is
defined in both this Agreement and a Product Agreements, the meaning given to
such term in this Agreement shall control.

            Section 1.2        Certain Interpretations. Except where expressly
stated otherwise in this Agreement, the following rules of interpretation apply
to this Agreement:

                          (a)        “include,” “includes” and “including” shall
be deemed to be followed by the words “without limitation”;

5

--------------------------------------------------------------------------------

                          (b)        “hereof,” “hereto,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;

                          (c)        references to a Contract mean such Contract
as amended, modified or supplemented and including any annexes, exhibits and
schedules attached thereto, in each case to the extent not prohibited by such
Contract or this Agreement;

                          (d)        references to a Person are also to its
permitted successors and assigns;

                          (e)        references to an “Article,” “Section,”
“Exhibit” or “Schedule” refer to an Article or Section of, or an Exhibit or
Schedule to, this Agreement;

                          (f)        references to “$” or otherwise to dollar
amounts refer to the lawful currency of the United States;

                          (g)        references to a Law include any amendment
or modification to such Law and any rules and regulations issued thereunder,
whether such amendment or modification is made, or issuance of such rules and
regulations occurs, before or after the date of this Agreement; and

                          (h)        references to this “Agreement” shall
include a reference to all Schedules and Exhibits attached to this Agreement
(including the Schedule of Exceptions attached hereto as Exhibit C), all of
which constitute a part of this Agreement and are incorporated herein for all
purposes.

ARTICLE II

PURCHASE AND SALE OF PURCHASED RECEIVABLES

            Section 2.1        Purchase and Sale of Purchased Receivables.

                          (a)        Purchase and Sale. Upon the terms and
subject to the conditions of this Agreement, on the Closing Date, Seller shall
sell, transfer, assign and convey to Purchaser, and Purchaser shall purchase,
acquire and accept from Seller, free and clear of all Adverse Claims (other than
Permitted Adverse Claims or Adverse Claims arising through Purchaser), all of
Seller’s right, title and interest in and to the Purchased Receivables.

                          (b)        Purchase Price. The purchase price for the
Purchased Receivables shall be $6,000,000 (the “Purchase Price”), less
Purchaser’s out-of-pocket fees, costs and expenses (including legal fees) and
other amounts (the “Purchaser’s Expenses”), payable by Purchaser to Seller on
the Closing Date as required by Section 8.3 hereof.

            Section 2.2        No Purchase or Sale of Excluded Assets. Except
for the Purchased Receivables and as otherwise set forth in this Agreement,
Seller shall retain all of its right, title and interest in and to the Product,
and all rights to the Product and rights under the Product Agreement and any
Additional License Agreements are excluded from the sale, transfer, assignment
and conveyance to Purchaser under this Agreement.

6

--------------------------------------------------------------------------------

            Section 2.3        No Obligations Transferred. Notwithstanding
anything to the contrary contained in this Agreement, (a) the sale, transfer,
assignment and conveyance to Purchaser of the Purchased Receivables pursuant to
this Agreement shall not in any way subject Purchaser to, or transfer, affect or
modify, any obligation or liability of Seller under any Product Agreement and
(b) Purchaser expressly does not assume or agree to become responsible for any
obligation or liability of Seller under any Product Agreement or otherwise.

            Section 2.4        Sale. It is the intention of the parties hereto
that the sale, transfer, assignment and conveyance contemplated by this
Agreement shall constitute a sale of the Purchased Receivables from Seller to
Purchaser and not a financing transaction, borrowing or loan; and accordingly,
Seller and Purchaser will treat the sale, transfer, assignment and conveyance of
the Purchased Receivables as sales of “accounts” for accounting purposes, and
Seller hereby authorizes Purchaser or its designee, from and after the Closing
Date, to execute, record and file such financing statements (and continuation
statements with respect to such financing statements when applicable) naming
Seller as the seller/debtor and Purchaser as the purchaser/secured party of the
Purchased Receivables as may be necessary to perfect such sale in accordance
with the UCC and the Code, as applicable. If, notwithstanding the intent of the
parties hereto in this regard, the sale, transfer, assignment and conveyance
contemplated hereby is held not to be a sale, this Agreement shall constitute a
security agreement and Seller does hereby grant to Purchaser a security interest
and hypothec in and to the Purchased Receivables, whether now owned or hereafter
acquired or arising, and wherever located, and any proceeds, to secure payment
to Purchaser of amounts equal to the Purchased Receivables as they are paid
under the Product Agreements, and Seller does hereby authorize Purchaser to file
such financing statements (and continuation statements with respect to such
financing statements when applicable) as may be necessary to perfect its
security interest. Seller waives, to the maximum extent permitted by law, any
right to contest or otherwise assert that this Agreement is other than a true,
complete, absolute and irrevocable sale by Seller to Purchaser of the Purchased
Receivables under applicable Law, which waiver shall be enforceable, to the
maximum extent permitted by law, against Seller in any bankruptcy or insolvency
proceeding relating to Seller. The sale, transfer, assignment and conveyance of
the Purchased Receivables shall be reflected on Seller’s financial statements
and other records as a sale of assets to Purchaser. Seller agrees that in any
consolidated financial statements of Seller it shall indicate that the Purchased
Receivables are the assets of Purchaser.

            Section 2.5        Nonassignable Assets. Nothing in this Agreement
nor the consummation of the transactions contemplated hereby shall be construed
as an attempt or agreement to assign any asset included in the Purchased
Receivables, including any Contract, approval, authorization or other right,
which by its terms or by Law is nonassignable without the consent of a third
party or is cancelable by a third party in the event of an assignment
(“Nonassignable Assets”) unless and until such consent shall have been obtained
or to the extent any such assignment restriction is removed or expires by its
term. Seller shall use its commercially reasonable efforts to cooperate with
Purchaser in endeavoring to obtain such consents promptly. In the event consents
to the assignment thereof cannot be obtained, such Nonassignable Assets shall be
held by Seller in trust for Purchaser and the covenants and obligations
thereunder shall be performed by Seller in Purchaser’s name and all benefits and
obligations existing thereunder shall be for Purchaser’s account. Seller shall
take such actions as Purchaser may reasonably request so as to provide Purchaser
with the benefits of the Nonassignable Assets and to effect collection of money
or other consideration that becomes due and payable under the Nonassignable
Assets, and Seller shall promptly pay over to Purchases all money or other
consideration received by it in respect of all Nonassignable Assets.

7

--------------------------------------------------------------------------------

            Section 2.6        Power of Attorney. As of and from the Closing
Date, Seller on behalf of itself and its Affiliates hereby irrevocably
constitutes and appoints Purchaser, to the extent permitted by applicable Law
and the terms of the Nonassignable Assets, with full power of substitution, as
Seller’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Seller and in the name of Seller or in its
own name, from time to time in Purchaser’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement and the Bill of Sale and, without limiting the generality of the
foregoing, to the extent that Seller has the right under applicable Law and any
applicable Contract, Seller hereby grants to Purchaser the power and right, on
behalf of Seller, to the extent Seller has the legal power or right to do such
act for its own benefit without notice to or assent by Seller, and at any time,
to do the following: (a) pay or discharge any taxes, liens, security interests,
or other encumbrances or other Adverse Claims levied or placed on or threatened
against the Purchased Receivables (other than Adverse Claims arising through
Purchaser); (b) communicate in its own name with any party to any Contract with
regard to the assignment of the right, title and interest of Seller in and under
the Purchased Receivables and other matters relating thereto; (c) execute, in
connection with the transfer of title, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Purchased Receivables,
(d) to perform all the obligations and receive all the benefits of Seller under
the Nonassignable Assets, and (e) defend, exercise or enforce any of Seller’s
rights under the Product Agreements in any manner reasonably necessary or
advisable to protect Purchaser’s rights under this Agreement and appoint
Purchaser their attorneys-in-fact to act in their name on their behalf. The
power of attorney granted hereby is coupled with an interest, and may not be
revoked or canceled by Seller without Purchaser’s written consent. If reasonably
requested by Purchaser, Seller shall execute a stand-alone power of attorney
consistent with the terms of this Section 2.6 to enable Purchaser to present
such power of attorney to other parties without disclosing this Agreement.

            Section 2.7        No Guarantee of Purchased Receivables. Seller
makes no guarantee to Purchaser that Net Sales of the Product will equal any
minimum amount or that Royalty Payments or Purchased Receivables will equal any
minimum amount. So long as Seller complies with the terms of this Agreement, the
Purchase Price is not subject in whole or in part to any reduction, discount or
set-off due to the Net Sales, Royalty Payments, or Purchased Receivables created
under the Product Agreements.

ARTICLE III

CLOSING

     Section 3.1        Closing. The closing of the purchase and sale of the
Purchased Receivables shall take place at the offices of Holland & Knight LLP,
200 Crescent Court, Suite 1600, Dallas, Texas 75201, at 10:00 a.m. Dallas time
on August 4, 2016 (the “Closing Date”).

8

--------------------------------------------------------------------------------

            Section 3.2        Payment of Purchase Price. On the Closing Date,
Purchaser shall deliver to Seller the Purchase Price less the Purchaser’s
Expenses, by wire transfer of immediately available funds to the account set
forth in Exhibit A.

            Section 3.3        Seller’s Secretary Certificate. On the Closing
Date, Seller shall deliver to Purchaser a certificate of the Secretary of
Seller, dated the Closing Date, certifying as to (i) the incumbency of the
officer of Seller executing this Agreement and (ii) the attached copies of
Seller’s organizational documents and resolutions adopted by Seller’s Board of
Directors authorizing the entry into this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby.

            Section 3.4        Bill of Sale and Assignment. On the Closing Date,
Seller and Purchaser shall each deliver to the other party hereto a duly
executed bill of sale and assignment in form and substance acceptable to
Purchaser in its sole discretion and evidencing the sale and assignment to
Purchaser of the Purchased Receivables (the “Bill of Sale”).

            Section 3.5        Tax Forms. Prior to the Closing Date, Purchaser
shall deliver to Seller a valid and properly executed IRS Form W-9, certifying
that Purchaser is exempt from United States federal withholding tax with respect
to all payments with respect to the Purchased Receivables.

            Section 3.6        Edgemont Consent and Payment Instruction Letter.
Set forth as Exhibit E is an executed consent and payment instruction letter,
duly executed by Edgemont and Seller (the “Consent and Instruction Letter”).

            Section 3.7        Receipt. On the Closing Date, Seller shall
deliver to Purchaser a duly executed receipt for payment of the Purchase Price.

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

            Except as otherwise set forth on Exhibit C, Seller hereby represents
and warrants to Purchaser as of the date hereof:

            Section 4.1        Existence. Seller is a corporation duly
organized, validly existing and in good standing under the laws of Canada.
Seller has all power and authority, and all Consents of all Governmental
Entities, required to own its property and conduct its business as now conducted
and to exercise its rights and to perform its obligations under this Agreement
and the Product Agreements. Seller is duly qualified to transact business and is
in good standing in every jurisdiction in which such qualification or good
standing is required by applicable Law, except as individually or in the
aggregate would not result in a Seller Material Adverse Effect.

            Section 4.2        Authorization. Seller has the corporate power to
enter into the Transaction Documents and to consummate the transactions
contemplated thereby. The entry into the Transaction Documents, and the
consummation of the transactions contemplated thereby, have been duly authorized
by Seller. Each of the Transaction Documents to which Seller is a party has been
duly executed and delivered by Seller.

9

--------------------------------------------------------------------------------

            Section 4.3        Enforceability. Each of the Transaction Documents
to which Seller is a party constitutes a valid, binding and enforceable
obligation of Seller, except as may be limited by general principles of equity
(regardless of whether considered in a proceeding at law or in equity) and by
applicable bankruptcy, insolvency, and other laws of general application
relating to or affecting creditors’ rights generally.

            Section 4.4        Absence of Conflicts. The execution, delivery and
performance by Seller of the Transaction Documents to which it is a party and
the consummation of the transactions contemplated therein do not and will not
(a) contravene any provision of Seller’s organizational and governing documents,
(b) constitute a breach of, or result in a default under or cause the
acceleration of any payments pursuant to, any Contract (including, without
limitation, any Product Agreement) to which Seller or any of its Subsidiaries is
a party or by which any of their respective assets or properties are bound,
except as individually or in the aggregate would not result in a Seller Material
Adverse Effect, (c) violate any provision of Law applicable to Seller or any of
its Subsidiaries, except as individually or in the aggregate would not result in
a Seller Material Adverse Effect, or (d) result in or require the creation or
imposition of any Adverse Claim on the Purchased Receivables (in each case
except as created by this Agreement) other than a Permitted Adverse Claim.

            Section 4.5        Consents. Except as disclosed on Exhibit C, and
other than the Consent and Instruction Letter, the UCC financing statements and
the registration of the hypothec under the Code required to be filed under this
Agreement, the execution and delivery by Seller of the Transaction Documents to
which Seller is party, the performance by Seller of its obligations hereunder
and thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder (including the sale, assignment, transfer and
conveyance of the Purchased Receivables to Purchaser and the granting of the
security interest therein) do not require any Consent from, notice to, action or
registration by or filing with any Governmental Entity or any other Person.

            Section 4.6        Litigation. Except as disclosed on Exhibit C,
there is no (a) action, suit, arbitration proceeding, claim, demand, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
Knowledge of Seller, threatened in respect of the Purchased Receivables, the
Product or otherwise, at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Entity pending or, to the Knowledge of Seller,
threatened against Seller or any of its Subsidiaries in respect of the Product,
the Purchased Receivables or otherwise, that, in either case, (i) if adversely
determined, could reasonably be expected to result in a Seller Material Adverse
Effect, or (ii) challenges or seeks to prevent or delay the consummation of any
of the transactions contemplated by any of the Transaction Documents. To the
Knowledge of Seller, no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such action, suit,
arbitration, claim, investigation, proceeding or inquiry.

            Section 4.7        Brokers Fees. Other than fees payable solely by
Seller to its advisors, there is no investment banker, broker, finder, financial
advisor or other intermediary who has been retained by or is authorized to act
on behalf of Seller who is entitled to any fee or commission in connection with
the transactions contemplated by this Agreement.

10

--------------------------------------------------------------------------------

            Section 4.8        Product Agreements.

                          (a)        Product Agreements. Attached hereto as
Exhibit D is a true, correct and complete listing of each of the Product
Agreements, along with all exhibits, schedules and other attachments thereto and
all amendments and modifications thereto as of the Closing Date, true and
correct copies of which have previously been provided to Purchaser.

                          (b)        Validity and Enforceability of Product
Agreements. Each of the Product Agreements is a valid, binding and enforceable
obligation of Seller, if Seller is a party thereto, and to the Knowledge of
Seller, of the Counterparties, as applicable, except as may be limited by
general principles of equity (regardless of whether considered in a proceeding
at law or in equity) and by applicable bankruptcy, insolvency, and other laws of
general application relating to or affecting creditors’ rights generally. Seller
has not received any written notice from any Counterparty challenging the
validity or enforceability of any Product Agreement or any obligation of such
parties to pay the Royalty Payments or perform their respective obligations
thereunder, nor, to the Knowledge of Seller, has any Counterparty given or
received any such notice.

                          (c)        No Waivers, Releases. Seller has not
granted any material acknowledgement, settlement or waiver under any Product
Agreement and has not released any Counterparty in whole or in part, from any of
its material obligations under the Product Agreements, except, in each case, to
the extent set forth in the Product Agreements. To the Knowledge of Seller, no
Counterparty has granted any material waiver under the Product Agreements to any
other Person, nor has any Counterparty released any other Person in whole or in
part, from any of its material obligations under the Product Agreements.

                          (d)        No Termination, Force Majeure, etc. Seller
has not (i) given any Counterparty any notice of termination of any of the
applicable Product Agreements or of Force Majeure thereunder or (ii) received
from any Counterparty any written notice of termination of any of the Product
Agreements or of Force Majeure thereunder, nor, to the Knowledge of Seller, has
any Counterparty given or received any such notice. To the Knowledge of Seller,
no event has occurred and is continuing that would give any party to the Product
Agreements a right to terminate any of the Product Agreements. Seller has not
received any notice from any Counterparty expressing any intention or desire to
terminate any of the Product Agreements, nor, to the Knowledge of Seller, has
any Counterparty given or received any such notice.

                          (e)        No Breaches. Seller has not breached any
provision of the Product Agreements in any material respect, and, to the
Knowledge of Seller, no Counterparty has breached any provision of the
applicable Product Agreements in any material respect.

                          (f)        Royalty Reports. Seller has made available
to Purchaser complete and accurate copies of all Royalty Reports delivered by
Counterparties, and received by, Seller prior to the date hereof.

                          (g)        Payments Made. As of the Closing Date,
Seller has received from each Counterparty (or its predecessor in interest), as
applicable, the full amount of all Royalty Payments required to be made pursuant
to the applicable Product Agreements. Except as set forth on Exhibit C, none of
the Royalty Payments listed in the Royalty Reports were received from the
applicable Counterparty (or its predecessor in interest) more than ten (10)
calendar days after the due date therefor.

11

--------------------------------------------------------------------------------

                          (h)        No Royalty Deductions. The Royalty Payments
have not been, and to the Knowledge of Seller are not, as of the date hereof,
subject to any deductions or offsets.

                          (i)        Sublicenses. Except as attached hereto as
Exhibit D, Seller has not received any written notice of, and, to the Knowledge
of Seller, no Counterparty (or its predecessor in interest, as applicable) has
granted, any sublicense of such Counterparty’s rights under the applicable
Product Agreements.

                          (j)        No Assignments. Except for the Sublicense
Agreement, Seller has not consented to any assignment by a Counterparty of, and,
to the Knowledge of Seller, no Counterparty has assigned any of, the Product
Agreements or any part thereof. Except as contemplated by this Agreement, Seller
has not assigned, in whole or in part, and has not granted any liens upon or
security interests with respect to, the Product Agreements or the Receivables.

                          (k)        Audits. Other than an audit performed by
Seller completed on July 5, 2016 (the “Audit”), Seller has not initiated any
audit or examination of the books and records of Edgemont (or its predecessor in
interest) by an independent auditor in order to verify any previously-delivered
Royalty Reports. Seller and Edgemont orally agreed that no adjustments will be
made for any discrepancies discovered during the Audit.

                          (l)        Receivables. Except as set forth on Exhibit
C, to the Knowledge of Seller (without duty of reasonable inquiry), no event has
occurred or fact exists that will lead to a material reduction of the amount or
frequency of the Royalty Payments; provided, however, that the representation in
this Section 4.8(l) shall not be construed as a guarantee of collectability by
Seller of any amount of the Purchased Receivables.

                          (m)        No Conflicting Grants. Seller has not
granted any rights to the Patents, Product Trademarks or the Licensed Know-How
that conflict with the rights granted to Edgemont under the Edgemont License
Agreement.

                          (n)        No Other Agreements. Other than the Product
Agreements and the agreements set forth in Exhibit D hereto, there are no other
Contracts between Seller and the Counterparties related to the Product, and to
the Knowledge of Seller, there are no Product Agreements other than the Edgemont
Agreements.

            Section 4.9        Title to Purchased Receivables. Seller is the
exclusive owner of the entire right, title (legal and equitable) and interest in
and to the Purchased Receivables and has good, valid and indefeasible title
thereto, free and clear of all Adverse Claims (other than Permitted Adverse
Claims). The Purchased Receivables sold, assigned, transferred and conveyed to
Purchaser on the Closing Date have not been pledged, sold, contributed,
assigned, transferred or conveyed by Seller to any other Person. Seller has full
right to sell, assign, transfer and convey the Purchased Receivables (and grant
a security interest therein) to Purchaser. Upon the sale, assignment, transfer
and conveyance by Seller of the Purchased Receivables to Purchaser, Purchaser
shall acquire good, valid and indefeasible title to the Purchased Receivables
free and clear of all Adverse Claims arising through the Seller, and shall be
the exclusive owner of the Purchased Receivables.

12

--------------------------------------------------------------------------------

            Section 4.10      Product Related IP.

                          (a)        Seller has not received any written notice
of, and, to the Knowledge of Seller, there are not, any pending or threatened
litigations, interferences, reexaminations, oppositions or like proceedings
involving any Product Related IP.

                          (b)        To the Knowledge of Seller, the Patents are
valid and enforceable.

                          (c)        Seller has the sole legal and/or beneficial
title to all of the Product Related IP.

                          (d)        Seller has not, and, to the Knowledge of
Seller, no Counterparty has, received any written notice of any claim by any
Person (including without limitation from any employees or former employees of
Seller) challenging the ownership of the rights of Seller or the Counterparties
in and to, or the validity or enforceability of, the Product Related IP, or
asserting that the manufacture, sale, offer for sale or use of the Product
infringes such Person’s patents or other Intellectual Property rights, other
than for any challenges having been finally settled with the claimants under
certain settlement agreements as described on Exhibit C hereto.

                          (e)        To the Knowledge of Seller (without duty of
reasonable inquiry): (i) no third party Intellectual Property rights have been,
or are infringed by the manufacture, sale, offer for sale or use of the Product,
and (ii) no Person is infringing any of the Product Related IP.

                          (f)        No actions, suits, claims, disputes, or
proceedings are currently pending or, to the Knowledge of Seller, have been
threatened, that could have an adverse effect on the Product or could impair
Seller’s ability to perform its obligations under the Edgemont License
Agreement.

                          (g)        To the Knowledge of Seller (without duty of
reasonable inquiry): except as set forth on Exhibit C, no additional licenses to
any patents (including patents owned or controlled by third parties) or know
how, are required to develop, manufacture, use or sell the Product.

            Section 4.11      Development of Competitive Products. None of
Seller or any of its Affiliates is involved in the development of any products
reasonably likely to lead to a reduction or termination of any Royalty Payments
under the Product Agreements, nor, to the Knowledge of Seller, is any
Counterparty engaging in any such development action.

            Section 4.12      Compliance with Laws. None of Seller or any of its
Subsidiaries (a) has violated or is in violation of, or, to the Knowledge of
Seller, is under investigation with respect to or has been threatened to be
charged with or been given notice of any violation of, any applicable Law or any
Judgment, or (b) is subject to any Judgment except, in each case, to the extent
any such violation, investigation, threat or Judgment could not reasonably be
expected to have a Seller Material Adverse Effect. Each of Seller and its
Subsidiaries is in compliance with the requirements of all Laws except to the
extent any such failure to be in compliance could not reasonably be expected to
have a Seller Material Adverse Effect.

13

--------------------------------------------------------------------------------

            Section 4.13      UCC and Code Representations and Warranties.
Seller’s exact legal name is, and since its formation has been, “IntelGenx
Corp.”. Seller’s U.S. location, for purposes of Section 9-307 of the UCC is, and
since its formation has been, the District of Columbia, and Seller’s registered
office for purposes of registration of the hypothec under the Code is, 6420
Abrams, Ville Saint-Laurent, Quebec, Canada.

            Section 4.14      Solvency. Upon consummation of the transactions
contemplated hereby and the application of the Purchase Price received by Seller
on the Closing Date, (i) the present fair saleable value of Seller’s assets is
not less than the amount that will be required to pay its probable liabilities
on its existing debts and other obligations, including contingent liabilities,
as they become absolute and matured, (ii) Seller will not have unreasonably
small capital with which to engage in its business, and (iii) Seller has not
incurred, and does not have present plans or intentions to incur, debts or other
liabilities beyond its ability to pay such debts or other liabilities as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, would reasonably be expected to become an
actual or matured liability.

ARTICLE V

PURCHASER’S REPRESENTATIONS AND WARRANTIES

            Purchaser hereby represents and warrants to Seller that as of the
date hereof:

            Section 5.1        Existence. Purchaser is duly organized, validly
existing and in good standing under the laws of its state of Delaware. Purchaser
has all power and authority, and all Consents of all Governmental Entities,
required to own its property and conduct its business as now conducted and to
exercise its rights and to perform its obligations under this Agreement except
where the failure to have such Consents could not reasonably be expected to have
a Purchaser Material Adverse Effect. Purchaser is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by applicable Law except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Purchaser Material Adverse Effect.

            Section 5.2        Authorization. Purchaser has the requisite power
to enter into this Agreement and to consummate the transactions contemplated
hereby. The entry into the Transaction Documents, and the consummation of the
transactions contemplated thereby, have been duly authorized by Purchaser. Each
of the Transaction Documents to which Purchaser is a party has been duly
executed and delivered by Purchaser.

            Section 5.3        Enforceability. Each of the Transaction Documents
to which Purchaser is a party constitutes a valid, binding and enforceable
obligation of Purchaser, except as may be limited by general principles of
equity (regardless of whether considered in a proceeding at law or in equity)
and by applicable bankruptcy, insolvency, and other laws of general application
relating to or affecting creditors’ rights generally.

14

--------------------------------------------------------------------------------

            Section 5.4        Absence of Conflicts. The execution, delivery and
performance of the Transaction Documents by Purchaser and the consummation of
the transactions contemplated therein do not and will not (a) contravene any
provision of Purchaser’s certificate of formation, by-laws, or similar formation
documents, (b) constitute a breach by Purchaser of, or result in a default under
or cause the acceleration of any payments pursuant to any Contract to which
Purchaser is a party or by which any of its assets are bound or (c) violate any
provision of Law applicable to Purchaser, except in the case of clause (c) to
the extent any such breach, default or violation could not reasonably be
expected to have a Purchaser Material Adverse Effect.

            Section 5.5        Consents. Other than the UCC financing statements
required to be filed under this Agreement, the registration of the hypothec
under the Code and, the execution and delivery by Purchaser of the Transaction
Documents to which Purchaser is party, the performance by Purchaser of its
obligations hereunder and thereunder and the consummation of any of the
transactions contemplated hereunder and thereunder do not require any Consent
from, notice to, action or registration by or filing with any Governmental
Entity or any other Person.

            Section 5.6        Litigation. There is no (a) action, suit,
arbitration proceeding, claim, demand, citation, summons, subpoena,
investigation or other proceeding (whether civil, criminal, administrative,
regulatory, investigative or informal) pending or, to the knowledge of
Purchaser, threatened at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Entity pending or, to the knowledge of Purchaser,
threatened against Purchaser, that, in either case, (i) if adversely determined,
could reasonably be expected to result in a Purchaser Material Adverse Effect,
or (ii) challenges or seeks to prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents to which Purchaser
is party. To the knowledge of Purchaser, no event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such action, suit, arbitration, claim, investigation, proceeding or inquiry.

            Section 5.7        Brokers Fees. There is no investment banker,
broker, finder, financial advisor or other intermediary who has been retained by
or is authorized to act on behalf of Purchaser who is entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

ARTICLE VI

COVENANTS

            Section 6.1        Performance of Product Agreements. Seller agrees
that it shall perform all of its obligations under the Product Agreements in all
material respects.

            Section 6.2        Misdirected Payments; Offsets by Counterparties.

                          (a)        Payments to Purchaser. If Seller or its
Affiliate shall, notwithstanding the provisions of the Consent and Instruction
Letter or any similar Transaction Document delivered from time to time, receive
from, or on behalf of, any Counterparty any Purchased Receivables, Seller shall
promptly, and in any event no later than five (5) Business Days, following the
receipt by Seller or its Affiliate of such Purchased Receivables, remit to
Purchaser such Purchased Receivables by wire transfer in United States dollars
to the deposit account set forth on Exhibit B hereto.

15

--------------------------------------------------------------------------------

                          (b)        Payments to Seller. If Purchaser shall
receive any Royalty Payment that does not consist entirely of Purchased
Receivables, Purchaser shall promptly, and in any event no later than five (5)
Business Days, following the receipt of such Royalty Payment, remit to Seller
the portion, if any, of such Royalty Payment that does not constitute Purchased
Receivables.

                          (c)        Offsets by Counterparty. If any
Counterparty sets off against the Purchased Receivables any amount owing from
Seller to such Counterparty in respect of any right of such Counterparty against
Seller arising from or in connection with any matter other than the Purchased
Receivables, then Seller shall promptly, and in any event no later than twenty
(20) Business Days, following the date on which Seller becomes aware of such
set-off, pay to Purchaser a sum equal to such set-off amount. After Seller makes
the payment referred to in the first sentence of this Section 6.2(c), Seller
shall be entitled to, and Purchaser shall not be entitled to, any amounts
recovered from such Counterparty in respect of such set-off.

                          (d)        Remittances. All remittances pursuant to
this Section 6.2 shall be made (i) without set-off or deduction of any kind
(except as required by applicable Law) and (ii) by wire transfer of immediately
available funds to the account set forth in Exhibit A (if the payee is Seller)
or Exhibit B (if the payee is Purchaser) or to such other account as the
relevant payee may designate in writing (such designation to be made at least
five (5) Business Days prior to any such payment).

                          (e)        Payments Held In Trust. Each party hereto
agrees that it shall hold any amounts received by it to which the other party
hereto is entitled under Section 6.2(a) or Section 6.2(b) in trust for the sole
benefit of the other party and agrees that it shall have no right, title or
interest whatsoever in such amounts.

            Section 6.3        Royalty Reports; Notices; Correspondence.

                          (a)        Royalty Reports. Promptly, and in any event
no later than five (5) Business Days, following the receipt by Seller of a
written notice from Purchaser certifying that Edgemont has not furnished
Purchaser with the Revenue Report under Section 6.2.3 of the Edgemont License
Agreement (the “Quarterly Report”) prior to the date of such written notice from
Purchaser, Seller shall furnish a copy of such Royalty Report (if Seller shall
have received such Royalty Report) to Purchaser.

                          (b)        Notices; Correspondence. Promptly, and in
any event no later than five (5) Business Days, following the receipt by Seller
of any material written notice or material written correspondence, including any
Royalty Reports delivered to Seller in respect of a Product Agreement (other
than the Quarterly Report unless otherwise requested by Purchaser pursuant to
Section 6.3(a)), relating to, or involving, the Product, the Product Agreements
and of the Receivables generally, Seller shall furnish a copy of such notice,
Royalty Report or correspondence to Purchaser. Seller shall not send any
material written notice or correspondence to any Counterparty relating to, or
involving, the Product, the Product Agreements and or the Receivables generally,
in each case, without the prior written consent of Purchaser (such consent not
to be unreasonably withheld or delayed), unless the sending of such notice or
correspondence could not reasonably be expected to adversely affect in any
material respect the value of the Purchased Receivables, and Seller shall
promptly provide to Purchaser a copy of any such notice or correspondence sent
by Seller to such Counterparty.

16

--------------------------------------------------------------------------------

            Section 6.4        Inspections and Audits of Counterparties.

                          (a)        Consultation. Seller and Purchaser shall
consult and cooperate with each other regarding, the timing, manner and conduct
of any examination of a Counterparty’s books and records with respect to Net
Sales and Royalty Payments pursuant to a Product Agreement.

                          (b)        Examinations and Audits. If requested by
Purchaser, Seller shall, cause an examination, audit or inspection to be made of
a Counterparty’s books and records with respect to Net Sales, Royalty Payments
and/or Royalty Reports generally; provided, however, that Purchaser shall not be
entitled to request such an examination more frequently than once every calendar
year. With respect to any such examination, Purchaser shall select such
independent auditor for such purpose. All of the expenses of any such
examination (including the fees and expenses of any independent auditor) that
would otherwise be borne by Seller pursuant to the applicable Product Agreement
shall instead be borne (as such expenses are incurred) by Purchaser, provided
that any reimbursement by the applicable Counterparty of any such audit expenses
shall belong to Purchaser, provided further, that any reimbursement due from the
applicable Counterparty arising in periods prior to April 1, 2016 shall be
remitted to Seller.

            Section 6.5        Amendment of Product Agreements; Waivers. Seller
shall provide Purchaser a copy of any proposed amendment, supplement,
modification, waiver or request for approval of any material item or action by
or on behalf of a Counterparty (each a “Modification”) of any provision of the
Product Agreements as soon as practicable and in any event not less than ten
(10) Business Days prior to the date Seller proposes to execute such
Modification. Seller shall not, without the prior written consent of Purchaser,
execute or agree to execute any proposed Modification if such Modification could
reasonably be expected to adversely affect the Purchased Receivables or the
value thereof (it being understood and agreed that any proposed Modification to
the provisions of any Product Agreements governing the amount or calculation of
the Receivables or the procedures for payment of the Receivables shall be
deemed, for purposes of this Section 6.5, to have such an effect). From and
after the Closing Date, Seller agrees that it shall not in any way cause or
request any Counterparty to alter the amount or timing of their Royalty Payments
without the written consent of the Purchaser. Promptly, and in any event within
five (5) Business Days, following receipt by Seller of a fully executed
Modification of the Product Agreements, Seller shall furnish a copy of such
Modification to Purchaser.

            Section 6.6        Enforcement of Product Agreements.

                          (a)        Notice of Counterparty Breaches. Promptly,
and in any event within five (5) Business Days, following a breach of any of the
Product Agreements by Seller or any Counterparty becoming Known to Seller that,
in Seller’s good faith judgment, could reasonably be expected to adversely
affect in any material respect the Purchased Receivables or the value thereof,
Seller shall provide notice of such breach to Purchaser. In addition, Seller
shall provide to Purchaser a copy of any written notice of breach of the Product
Agreements delivered or received by Seller as soon as practicable and in any
event no later than five (5) Business Days following such delivery or receipt.

17

--------------------------------------------------------------------------------

                          (b)        Enforcement of Product Agreements. Seller
and Purchaser shall consult and cooperate with each other regarding any breach
referred to in Section 6.6(a) and the timing, manner and conduct of any
enforcement of Seller and/or any Counterparty’s obligations under the Product
Agreements relating thereto. If reasonably requested by Purchaser within twenty
(20) Business Days after receipt of notice of such breach pursuant to Section
6.6(a), Seller shall proceed to enforce compliance by the Counterparty with the
relevant provisions of the Product Agreements and to exercise such rights and
remedies relating to such breach as shall be available to Seller, whether under
the Product Agreements or by operation of applicable Law.

                          (c)        Allocation of Proceeds and Costs of
Enforcement. The Proceeds of any enforcement of a Counterparty’s obligations
under the Product Agreements relating to the Purchased Receivables pursuant to
this Section 6.6, after deduction of all costs and expenses (including
attorneys’ fees and expenses) incurred by Seller and/or Purchaser in connection
with such enforcement, shall belong to Purchaser. The costs and expenses
(including attorneys’ fees and expenses) of any enforcement pursuant to this
Section 6.6 (other than any costs and expenses of Seller to the extent such
amounts are specifically satisfied out of the Proceeds of such enforcement)
shall be borne by Purchaser, provided that any reimbursement by a Counterparty
of these expenses shall belong to Purchaser.

            Section 6.7        Termination of Product Agreements. In no event
shall Seller exercise any right to terminate any of the Product Agreements, or
agree with a Counterparty to terminate any of the Product Agreements, except
with the prior written consent of Purchaser (which consent may be withheld or
delayed in Purchaser’s sole discretion).

            Section 6.8        Approval of Assignments of Product Agreements.

                          (a)        Promptly, and in any event within five (5)
Business Days, following receipt by Seller of a request from a Counterparty for
consent to assign its rights, or delegate its duties, under any of the Product
Agreements, Seller shall provide notice of such request to Purchaser. Seller and
Purchaser shall consult with each other regarding whether to grant such consent.
Subject to any obligations Seller may have not to withhold consent, Seller shall
not grant such consent without the prior written consent of Purchaser.

                          (b)        Seller may not assign its rights, or
delegate its duties, under any of the Product Agreements or otherwise sell,
transfer or grant any lien on any of the Product Related IP without the prior
written consent of Purchaser (which consent may be withheld or delayed in
Purchaser’s sole discretion); provided, that Seller may, without the prior
written consent of Purchaser, assign all, but not less than all, of the Product
Agreements and its interest in the Product Related IP to any Person that
acquires all or substantially all of Seller’s business or assets (whether
through an asset purchase agreement, stock purchase agreement, merger agreement
or otherwise) if Seller also assigns this Agreement to such Person and such
Person agrees in writing to be bound by the terms of this Agreement.

18

--------------------------------------------------------------------------------

                          (c)        Promptly, and in any event no later than
five (5) Business Days, following receipt of any executed assignment of rights,
or delegation of duties, under any of the Product Agreements by a Counterparty
or Seller, Seller shall furnish a copy of such assignment or delegation to
Purchaser.

            Section 6.9        Consent and Instruction Letter. Seller shall not,
without Purchaser’s prior written consent, deliver any inconsistent directions
to any Counterparty regarding the payment of the Purchased Receivables or the
delivery of Royalty Reports to Purchaser of the type referred to in the Consent
and Instruction Letter or any similar Transaction Documents entered into from
time to time.

            Section 6.10      Public Announcements; Use of Names. Neither party
shall, and each party shall instruct its Affiliates not to, issue a press
release or other public announcement or otherwise make any public disclosure
with respect to this Agreement or the subject matter hereof without the prior
consent of the other party (which consent shall not be unreasonably withheld or
delayed), except as may be required by applicable Law, by any Governmental
Entity or by any self-regulatory agency or stock exchange on which such party’s
securities are listed or which has regulatory or supervisory authority over such
party, and to such party’s regulators and in the course of inspections,
examinations or inquiries by regulatory agencies or self-regulatory
organizations that have requested or required the inspection of records that
contain or reflect this Agreement; it being understood that both parties are
public companies and this Agreement may be filed as an exhibit to a Form 8-K or
other filing by either party to be made in connection with the execution of this
Agreement; and it being further understood that each party shall provide the
other party with a reasonable opportunity to review and comment on the portions
of any filings that relate to this Agreement, to the extent practicable.

            Section 6.11      Taxes. Seller and Purchaser agree that for United
States federal income tax purposes, (i) any and all Purchased Receivables
remitted by Seller to Purchaser pursuant to Section 6.2(a) or otherwise under
this Agreement shall be treated as received by Seller as agent for Purchaser,
and (ii) any and all amounts remitted by Seller to Purchaser pursuant to Section
6.2(a) of this Agreement shall be treated as remittances of amounts collected by
Seller on behalf of Purchaser. Each party hereto agrees to provide (to the
extent it is legally eligible to do so) any tax forms that any other party
hereto or a Counterparty may reasonably request in order to comply with
applicable tax Law.

            Section 6.12      Remittance of Previously Received Purchased
Receivables; Further Actions. From and after the Closing Date, each of Purchaser
and Seller shall, at the expense of the requesting party, execute and deliver
such additional documents, certificates and instruments, and perform such
additional acts, as may be reasonably requested and necessary or appropriate to
carry out all of the provisions of this Agreement and to give full effect to and
consummate the transactions contemplated by this Agreement. At the Closing, the
parties agree that the amount of any payments made by or on behalf of a
Counterparty on or before the Closing Date received by Seller that constitute or
otherwise relate to the Purchased Receivables shall be offset against the
Purchase Price by the Purchaser. After the Closing, Seller shall promptly, but
in any event no later than two (2) Business Days after the Closing Date, remit
to Purchaser any payments made by or on behalf of a Counterparty on or before
the Closing Date that constitute or otherwise relate to the Purchased
Receivables not offset at the Closing.

19

--------------------------------------------------------------------------------

            Section 6.13      Intellectual Property Matters.

                          (a)        Administration. Seller shall, or shall
cause the applicable Counterparty to, diligently administer the prosecution,
maintenance, defense and enforcement of all Product Related IP, necessary for
commercialization of the Product within the United States, owned or licensed by
Seller (including any Outstanding Litigation), in accordance with and subject to
the Product Agreements, as applicable, and in consultation with the applicable
Counterparty (to the extent required or deemed appropriate by Seller) and
Purchaser.

                          (b)        Costs. All costs and expenses (including
attorneys’ fees and expenses) incurred by Seller in connection with the
prosecution, maintenance, defense or enforcement of the Product Related IP
(including any Outstanding Litigation) shall, to the extent not reimbursed to
Seller by a Counterparty pursuant to the applicable Product Agreement, be borne
by Seller (c) Proceeds. The Proceeds (if any) of any enforcement or defense of
the Product Related IP (less any costs and expenses (including reasonable
attorneys’ fees and expenses) actually incurred by Seller in connection
therewith) shall belong to Purchaser. In the event that the Proceeds include
payment in respect of the Purchased Receivables and any other amounts, the
parties agree to allocate the Proceeds between Purchaser and Seller in the
proportion following the nature of the Proceeds and the rights under this
Agreement, such that only amounts paid in respect of Purchased Receivables (less
any costs and expenses (including reasonable attorneys’ fees and expenses)
actually incurred by Seller in connection therewith) are payable to Purchaser.

                          (d)        Monitoring. Purchaser shall have the right
to retain, at its sole expense, outside counsel, who shall be permitted
(together with Purchaser), where and when reasonably practical, to consult with
Seller and its counsel regarding the prosecution, maintenance, enforcement and
defense of the Product Related IP (including the Outstanding Litigation) and any
actions taken or proposed to be taken by Seller in respect thereof. Seller and
its counsel shall (i) give reasonable consideration to the views of Purchaser
and their counsel with respect to the subject matter of this Section 6.13(d) and
(ii) provide Purchaser with such information with respect to the subject matter
of this Section 6.13(d) as Purchaser may, from time to time, reasonably request.

            Section 6.14      Additional License Agreements.

                          (a)        Consultation. Seller shall provide
Purchaser a copy of any proposed Additional License Agreement as soon as
practicable and in any event not less than ten (10) Business Days prior to the
date Seller proposes to execute such Additional License Agreement. Seller agrees
to consult with Purchaser regarding any such proposed agreements and Seller
shall not, without the prior written consent of Purchaser, not to be
unreasonably withheld or delayed, execute or agree to execute any proposed
Additional License Agreement. Promptly, and in any event within five (5)
Business Days, following receipt by Seller of a fully executed Additional
License Agreement, Seller shall furnish a copy of such agreement to Purchaser.

20

--------------------------------------------------------------------------------

                          (b) Payment Direction. Any Additional License
Agreement, or consent and notice letter shall executed in connection therewith
among the applicable Counterparty, Seller and Purchaser, shall contain payment
instructions for the payment of the Purchased Receivables to Purchaser.

                          (c)        Replacement. In the event of the
termination of any of the Edgemont Agreements, Seller agrees to use commercially
reasonable efforts to enter into Product Agreements with suitable replacement
Counterparties as soon as practicable. In the event Seller is unable or
unwilling to secure one or more replacement Product Agreements within one
hundred twenty (120) days of any such termination, Seller agrees that Purchaser
shall have the right to negotiate a replacement agreement and grant a license to
the Product Related IP on substantially the same terms to those in the Edgemont
Agreements.

                          (d)        Manufacture of Product by Seller. For the
avoidance of doubt, to the extent that Seller and or its Affiliate engages in
any direct sale , manufacture or other transfer of the Product within the United
States (other than pursuant to a Product Agreement), the definitions of Net
Sales and Royalty Payments shall include any and all amounts received by Seller
and/or its Affiliate in relation thereto and the subject matter of this
Agreement shall be deemed to cover the amounts received by Seller and/or its
Affiliate in connection therewith. In the event that Seller and/or its Affiliate
engage in any such direct sale, marketing or transfer of the Product, Seller and
Purchaser shall reasonably cooperate to amend this Agreement accordingly.

ARTICLE VII

INDEMNIFICATION

            Section 7.1        Obligation of Parties to Indemnify.

                          (a)        Indemnification by Seller. Subject to the
limitations set forth in this Article VII, Seller shall indemnify, defend and
hold harmless, Purchaser, its Affiliates and their respective employees,
officers, directors and agents (each, a “Purchaser Indemnified Party”) against
any and all losses, liabilities, expenses (including reasonable attorneys’ fees
and expenses in connection with any third party action, suit or proceeding) and
damages (collectively, “Losses”) incurred by any of them, to the extent arising
or resulting from any of the following:

                          (i)        any breach of any representation or
warranty made by Seller in this Agreement or any other Transaction Document
delivered to Purchaser in connection herewith;

                          (ii)       any breach of any covenant of Seller
contained in this Agreement or any other Transaction Document delivered to
Purchaser in connection herewith; and

                          (iii)      any obligations of Seller in accordance
with Section 2.3 hereof.

21

--------------------------------------------------------------------------------

                          (b)        Indemnification by Purchaser. Subject to
the limitations set forth in this Article VII, Purchaser shall indemnify Seller,
its Affiliates and their respective employees, officers, directors and agents
(each a “Seller Indemnified Party”) against any and all Losses incurred by any
of them, to the extent arising or resulting from any of the following:

                          (i)        any breach of any representation or
warranty made by Purchaser in this Agreement or any other Transaction Document
delivered to Seller in connection herewith; and

                          (ii)       any breach of any covenant of Purchaser
contained in this Agreement or any other Transaction Document delivered to
Seller in connection herewith.

            Section 7.2        Procedures Relating to Indemnification for Third
Party Claims.

                          (a)        Notice of Third Party Claim. In order for a
party (an “Indemnified Party”) to be entitled to any indemnification under this
Article VII in respect of Losses arising out of or involving a claim or demand
made by any Person other than Purchaser or Seller against a Purchaser
Indemnified Party or a Seller Indemnified Party, as applicable (a “Third Party
Claim”), the Indemnified Party must notify the party from whom indemnification
is sought under this Article VII (the “Indemnifying Party”) promptly in writing
(including in such notice a brief description of the Third Party Claim,
including damages sought or estimated, to the extent actually known or
reasonably capable of estimation by the Indemnified Party); provided, however,
that the failure to promptly provide such notice shall not affect the
indemnification provided under this Article VII except to the extent that the
Indemnifying Party has been actually prejudiced as a result of such failure.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
promptly after the Indemnified Party’s receipt thereof, copies of all documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim.

                          (b)        Defense of Third Party Claims. The
Indemnifying Party shall be entitled to participate in the defense of the Third
Party Claim and, if it so chooses, to assume the defense thereof, at its own
expense, with counsel selected by the Indemnifying Party (so long as such
counsel is not reasonably objected to by the Indemnified Party) if: (i) the
Indemnifying Party makes reasonably adequate provision to satisfy the
Indemnified Party of the Indemnifying Party’s ability to defend, satisfy and
discharge such Third-Party Claim; (ii) no material defense exists for the
Indemnified Party which is not available to the Indemnifying Party; and (iii) if
the named parties to such Third Party Claim (including impleaded parties)
include both the Indemnifying Party and the Indemnified Party, representation of
both parties by the same counsel would not be appropriate due to actual material
differing interests between them (as determined by the Indemnified Party in its
reasonable discretion) (collectively, the “Defense Conditions”). If the
Indemnifying Party elects to assume the defense of any Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof; provided, however, that if any of the Defense Conditions cease
to be satisfied for any reason, the Indemnified Party may assume its own
defense, and the Indemnifying Party will be liable for all reasonable costs or
expenses paid or incurred in connection therewith, and the Indemnified Party
shall have the right to compromise or settle such Third Party Claim with the
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed) and, if settled with such consent, or if there is a final
judgment against the Indemnified Party, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. In the event the Indemnifying Party has assumed
control of the defense of the Third Party Claim, the Indemnifying Party shall
permit the Indemnified Party to participate in, but not control, the defense of
any such action or suit through counsel chosen by the Indemnified Party;
provided that such counsel is not reasonably objected to by the Indemnifying
Party and the fees and expenses of such counsel shall be borne by the
Indemnified Party. The Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the Indemnified Party in the defense of a Third
Party Claim for any period during which the Indemnifying Party has not assumed
the defense thereof (other than during the period prior to the time the
Indemnified Party shall have notified the Indemnifying Party of such Third Party
Claim).

22

--------------------------------------------------------------------------------

                          (c)        Cooperation. The parties hereto shall
cooperate in the defense or prosecution of any Third Party Claim, with such
cooperation to include (i) the retention of and the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such Third Party Claim and (ii) the making available of employees on a mutually
convenient basis for providing additional information and explanation of any
material provided hereunder. If the Indemnifying Party shall have assumed the
defense of a Third Party Claim, the Indemnified Party shall agree to any
settlement, compromise or discharge of such Third Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability (if any) in
connection with such Third Party Claim and which (i) does not include a
statement as to or admission of, fault, culpability or a failure to act by or on
behalf of any such Indemnified Party, (ii) includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Third Party Claim and (iii) does not provide for injunctive relief or
other relief relating to such Indemnified Party other than monetary damages.

            Section 7.3        Procedures Relating to Indemnification for Other
Claims. In order for an Indemnified Party to be entitled to any indemnification
under this Article VII in respect of Losses that do not arise out of or involve
a Third Party Claim, the Indemnified Party must notify the Indemnifying Party
promptly in writing (including in such notice a brief description of the claim
for indemnification and the Loss, including damages sought or estimated, to the
extent actually known or reasonably capable of estimation by the Indemnified
Party); provided, however, that the failure to promptly provide such notice
shall not affect the indemnification provided under this Article VII except to
the extent that the Indemnifying Party has been actually prejudiced as a result
of such failure.

            Section 7.4        Exclusive Remedy. Other than for claims for
equitable relief, including the seeking of specific performance in accordance
with Section 8.12, the parties hereto acknowledge and agree that, from and after
the Closing Date, this Article VII (including Section 7.4) shall provide such
parties’ sole and exclusive remedy with respect to any matter or claim arising
out of, relating to, or in connection with, this Agreement and the transactions
contemplated hereby, except that any such claim or matter based upon common law
fraud shall not be subject to or limited by this Article VII and each of
Purchaser and Seller accordingly preserves all remedies available with respect
to any such claim or matter based thereon under applicable Law.

23

--------------------------------------------------------------------------------

            Section 7.5        Survival. Subject to the limitations and other
provisions of this Agreement, the representations and warranties contained
herein shall survive the Closing and shall remain in full force and effect until
the date that is twenty months from the Closing Date. None of the covenants or
other agreements contained in this Agreement shall survive the Closing Date
other than those which by their terms contemplate performance after the Closing
Date, and each such surviving covenant and agreement shall survive the Closing
until fully performed, or if earlier, the date upon which all of the Product
Agreements have been terminated. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
shall survive until finally resolved.

            Section 7.6        Limitations on Damages.

                          (a)        Seller shall not be liable to any Purchaser
Indemnified Party until the aggregate amount of all Losses suffered by Purchaser
Indemnified Parties exceeds 1% of the Purchase Price (the “Threshold”) in which
event the Seller shall be required to pay or be liable for all Losses to the
first dollar, regardless of the Threshold; provided, however, that the Threshold
shall not apply to Seller’s obligations hereunder to transfer the Purchased
Receivables to Purchaser; provided, further, that nothing in this Section 7.6(a)
shall be construed as a prohibition against Purchaser’s right to seek specific
performance under Section 8.12.

                          (b)        The aggregate amount of all Losses for
which Seller shall be liable pursuant to this Agreement shall not exceed an
amount equal to the Purchase Price plus an annual rate of return of 12%
(compounded monthly), less the amount of all payments received by Purchaser
hereunder, including indemnification payments, and any Royalty Payments actually
received by Purchaser (as so calculated, the “Cap”); provided, however, that the
Cap shall not apply to Seller’s obligations hereunder to transfer the Purchased
Receivables to Purchaser.

                          (c)        Payments by Seller in respect of any Loss
shall be limited to the amount of any liability or damage that remains after
deducting therefrom any insurance proceeds and any indemnity, contribution or
other similar payment received or reasonably expected to be received by the
Purchaser Indemnified Party in respect of any such claim. The Purchaser
Indemnified Party shall use its commercially reasonable efforts to recover under
insurance policies or indemnity, contribution or other similar agreements for
any Losses prior to seeking indemnification under this Agreement.

                          (d)        Notwithstanding anything contained in this
Agreement to the contrary, “material” and “Seller Material Adverse Effect” or
similar materiality type qualifications contained in the representations and
warranties set forth in this Agreement shall be ignored and not given any effect
for purposes of calculating the amount of any Losses, but not the determination
of whether there has been a breach, which determination shall give full effect
to all “material”, “Seller Material Adverse Effect” and similar materiality type
qualifications.

24

--------------------------------------------------------------------------------

                          (e)        All indemnification payments made under
this Agreement shall be treated by the parties as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.

                          (f)        Notwithstanding anything to the contrary in
this Agreement, whether based upon a claim or action of contract, warranty,
negligence or tort, or otherwise arising out of this Agreement, in no event
shall either party hereto be liable for any consequential, exemplary or punitive
damages unless such damages are payable to a third party in connection with a
Third Party Claim or are based upon common law fraud.

ARTICLE VIII

MISCELLANEOUS

            Section 8.1        Headings. The captions to the Articles, Sections
and subsections hereof are not a part of this Agreement but are for convenience
only and shall not be deemed to limit or otherwise affect the construction
thereof.

            Section 8.2        Notices. Except where expressly provided
otherwise in this Agreement, whenever it is provided in this Agreement that
notice, demand, request, consent or other communication shall be given to or
served upon any party hereto by the other, any such notice demand, request,
consent or other communication shall be in writing and personally delivered,
sent by certified or registered mail, return receipt requested, by overnight
delivery service with confirmation of delivery or by electronic (notices and
other communications sent to an e-mail address shall also be sent by overnight
delivery service or personal delivery) to the following address or addresses, or
such other address or addresses as may be designated from time to time by a
party hereto in accordance with this Section 8.2:

  If to Seller: Intelgenx Corp.     6420 Rue Abrams     Saint-Laurent, Quebec  
  H4S 1Y2, Canada     Attn: Andre Godin         With a copy to: Dorsey & Whitney
LLP     TD Canada Trust Tower     Brookfield Place 161 Bay Street, Suite 4310  
  Toronto, ON M5J 2S1     Attn: Richard Raymer               If to Purchaser:
SWK Funding LLC     c/o SWK Holdings     14755 Preston Road, Suite 105    
Dallas, Texas 75254     Attn: Winston Black

25

--------------------------------------------------------------------------------


  With a copy to: Holland & Knight LLP     200 Crescent Court, Suite 1600    
Dallas, Texas 75201     Attn: Ryan Magee

Notice in each of the above cases shall be deemed effective for all purposes (i)
upon hand delivery if hand delivered, (ii) three (3) Business Days after posting
in the United States Mail if sent by certified mail, or (iii) on the day of
confirmed delivery by overnight delivery service, facsimile or email (return
receipt requested).

          Section 8.3        Expenses. All reasonable out-of-pocket fees, costs
and expenses (including any legal fees) incurred by Seller or Purchaser in
connection with the preparation and negotiation of, and entry into, this
Agreement and to consummate the transactions contemplated hereby shall be paid
by the party incurring such expenses. Notwithstanding the foregoing, Seller has
agreed to pay up to $35,000 (the “Fee Cap”) of such out-of-pocket fees, costs
and expenses (including any legal fees) incurred by Purchaser pursuant to that
certain letter agreement between Seller and Purchaser dated June 17, 2016 (the
“Letter Agreement”), provided, however, that if the Seller terminates
exclusivity pursuant to clause (i)(b) of the “Exclusivity” Section of Exhibit A
of the Letter Agreement for any reason other than Purchaser proposing an
alternative deal structure to the one contained in the Letter Agreement, then
the Fee Cap will be increased to $50,000.

            Section 8.4        Assignment. Neither this Agreement nor any of
Seller’s rights, interests or obligations hereunder may be assigned, delegated
or otherwise transferred, in whole or in part, by operation of Law or otherwise
by Seller without the prior written consent of Purchaser, and any such purported
assignment, delegation or transfer without such consent shall be void ab initio
and of no effect; provided, however, that Seller may, without the prior written
consent of Purchaser, assign this Agreement to any Person that acquires all or
substantially all of Seller’s business or assets (whether through an asset
purchase agreement, stock purchase agreement, merger agreement or otherwise) if
Seller also assigns all, but not less than all, Product Agreements to such
Person and such Person agrees in writing to be bound by the terms of this
Agreement.

            Section 8.5        Successors and Assigns. Subject to the provisions
of Section 8.4, this Agreement shall be binding upon, inure to the benefit of
and be enforceable by, the parties hereto and their respective permitted
successors and assigns.

            Section 8.6        Amendment and Waiver.

                          (a)        This Agreement may be amended, modified or
supplemented, or any provision hereof waived, only in a writing signed by Seller
and Purchaser.

                          (b)        No failure or delay on the part of either
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. No course of dealing between the parties
hereto shall be effective to amend, modify, supplement or waive any provision of
this Agreement.

26

--------------------------------------------------------------------------------

            Section 8.7        Entire Agreement. This Agreement, including the
Exhibits and Schedules attached to this Agreement, sets forth the entire
agreement and understanding between the parties hereto as to the subject matter
hereof. All express or implied agreements, arrangements, representations and
understandings as to the subject matter hereof, whether oral or written,
heretofore made are superseded by this Agreement. The parties agree that nothing
contained in the Consent and Instruction Letter shall alter any of the
obligations and rights contained in this Agreement.

            Section 8.8        Independent Contractors. The parties hereto
recognize and agree that each is operating as an independent contractor and not
as a partner, joint venturer, agent or fiduciary of the other.

            Section 8.9        No Third Party Beneficiaries. This Agreement is
for the sole benefit of Seller and Purchaser and their permitted successors and
assigns, and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such successors and
assigns, any legal or equitable rights hereunder.

            Section 8.10      Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

            Section 8.11      Jurisdiction; Venue; Service Of Process; Waiver of
Jury Trial. Each party hereto irrevocably submits to the exclusive jurisdiction
of (a) the United States District Court for the Southern District of New York,
and (b) the Supreme Court of the State of New York, New York County, for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each party hereto agrees to commence any
action, suit or other proceeding relating hereto in the courts of United States
District Court for the Southern District of New York or, if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the Supreme Court of the State of New York located in New York County. Each
party hereto irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or other proceeding arising out of this Agreement
and the transactions contemplated hereby in (a) the United States District Court
for the Southern District of New York, or (b) the Supreme Court of the State of
New York, New York County, and hereby further irrevocably and unconditionally
waives, and shall not assert by way of motion, defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper, or that this Agreement and the transactions contemplated
hereby and thereby may not be enforced in or by any of the above-named courts.
EACH OF SELLER AND PURCHASER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED
BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

27

--------------------------------------------------------------------------------

            Section 8.12      Equitable Remedies. The parties agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the parties hereto do not
perform their respective obligations under the provisions of this Agreement in
accordance with their specific terms or otherwise breach such provisions. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, including, without limitation, Seller’s obligation to enforce, and
perform its obligations under, the Product Agreements. Each of the parties
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief when expressly available pursuant to the
terms of this Agreement on the basis that the other party has an adequate remedy
at law or an award of specific performance is not an appropriate remedy for any
reason at law or equity.

            Section 8.13      Severability. If any term or provision of this
Agreement is held to be invalid, illegal or unenforceable by a court or other
Governmental Entity of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
which shall remain in full force and effect, and the parties hereto shall
replace such term or provision with a new term or provision permitted by
applicable Law and having an economic effect as close as possible to the
invalid, illegal or unenforceable term or provision. The holding of a term or
provision to be invalid, illegal or unenforceable in a jurisdiction shall not
have any effect on the application of the term or provision in any other
jurisdiction.

            Section 8.14      Counterparts. This Agreement may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by email with PDF attachment shall be
considered original executed counterparts.

[The remainder of this page is left intentionally blank. Signature pages
follow.]

28

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their respective representatives thereunto duly authorized as of
the date first above written.

  SELLER:       INTELGENX CORP.                    /s/ Horst Zerbe   Name: Horst
Zerbe   Title: Chairman and Chief Executive Officer

 

 

 

[SIGNATURE PAGE TO ROYALTY PURCHASE AGREEMENT]

--------------------------------------------------------------------------------


  PURCHASER:       SWK FUNDING, LLC                    /s/ Winston Black   Name:
Winston Black   Title: Chief Executive Officer

[SIGNATURE PAGE TO ROYALTY PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

E-1

--------------------------------------------------------------------------------